Case 3:20-cv-00386-DJN-RCY Document 4 Filed 07/20/20 Page 1 of 2 PagelD# 26

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

JOSHUA ALAN ZEMBOWER,
Petitioner,
Vv. Civil No. 3:20cv386 (DJN)
CITY OF NORFOLK,
Respondent.
MEMORANDUM OPINION

Petitioner Joshua Alan Zembower (“Petitioner”), a Virginia inmate proceeding pro se,
has submitted a petition for writ of habeas corpus complaining about his ongoing detention, the
denial of bond, his potential extradition to Maryland, and his conditions of confinement. (ECF
No. 1.) Petitioner seeks immediate release and “the issuance of formal charges for any and all
involved officials.” (/d. at 15 (capitalization corrected).) By Memorandum Order entered on
June 16, 2020, the Court explained that it would not conduct a general inquiry into what appears
to be Maryland state court prosecution, his ongoing detention, or a denial of bond. (ECF No. 3.)
Rather, Petitioner must identify a violation of federal or constitutional law. It is not clear from
Petitioner’s submissions whether he wishes to pursue a civil rights action challenging the
conditions of his confinement under 42 U.S.C. § 1983 or a petition for a writ of habeas corpus
under 28 U.S.C. § 2254. See Rivenbark v. Virginia, 305 F. App’x 144, 145 (4th Cir. 2008). He
may not do both by way of 28 U.S.C. § 2254.

Accordingly, on June 16, 2020, the Court provided Petitioner with forms for filing a
complaint under 42 U.S.C. 1983 or for filing a 28 U.S.C. § 2254 petition. (ECF No. 3.) The

Court directed Petitioner to complete the forms for either a 28 U.S.C. § 2254 petition or a 42
Case 3:20-cv-00386-DJN-RCY Document 4 Filed 07/20/20 Page 2 of 2 PagelD# 27

U.S.C. § 1983 action and return the same to the Court within fifteen (15) days of the date of
entry thereof. The Court explained that the failure to complete an appropriate form and return
the same to the Court within fifteen (15) days of the date of entry hereof would result in the
dismissal of the action. See Fed. R. Civ. P. 41(b).

More than fifteen (15) days have elapsed and Plaintiff has not completed and returned
either form. Accordingly, this action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to

aN

David J. Novak Ww

United States District Judge

Petitioner.

Richmond, Virginia
Date: July 20, 2020
